Citation Nr: 0006637	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder including a bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972 and from February to June 1975, with periods of active 
duty and inactive duty for training.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The claim of entitlement to service connection 
for an acquired psychiatric disability, including, but not 
limited, to a bipolar disorder (hereinafter referred to as 
the "psychiatric disability") was previously denied by the 
RO in a December 1982 rating determination.  There is no 
documentation on file of the veteran's ever having been 
notified of the December 1982 denial.  The RO did not 
consider the current appeal on the basis of whether new and 
material evidence had been submitted to reopen the current 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder including bipolar disorder.  
Accordingly, as the RO has adjudicated this claim on its 
merits, the Board will proceed to adjudicate this claim on a 
de novo basis.  In light of the fact that the RO has 
adjudicated this claim on the merits, the Board sees no 
prejudice to the veteran in proceeding with this claim, at 
this time.  


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder including a bipolar disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder including a bipolar disorder, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On her enlistment evaluation in July 1969 the veteran 
specifically noted difficulties with nervous trouble, 
depression or excessive worry, and frequent or terrifying 
nightmares.  Her psychiatric evaluation was found to be 
normal.  Service medical records do not make reference to a 
psychiatric disability.  However, the veteran did receive 
treatment during her active service at private medical 
facilities.  In October 1970, her stepsister presented the 
veteran to the Planned Parenthood Association, Inc., of 
Jackson County, Medford, Oregon.  At that time, the veteran 
acknowledged that she was absent without leave (AWOL) from 
service and had recently arrived in Medford, Oregon, seeking 
help from her stepsister.  At this time, she showed symptoms 
of acute anxiety and agitated depression, apparently from 
many recent disturbing life situations.  It was noted that 
the most anxiety-producing situation appeared to be the 
recent death of her grandmother.  Significantly, no reference 
was made to the veteran's active service.  

The veteran underwent a psychiatric evaluation at the Jackson 
County Family and Child Guidance Clinic, Medford, Oregon, in 
October 1970.  The clinical psychiatrist reported that the 
veteran had received treatment prior to her active service, 
between October 1968 and January 1969.  It was indicated that 
her recent poor adjustment to the military was directly 
related to her not being allowed to have an extended leave 
while attending her grandmother's funeral and being forced to 
return to her hospital assignment prematurely.  The clinical 
psychiatrist indicated that the veteran's frustrations and 
emotional conflicts would seriously affect her performance 
and preclude an effective military adjustment.  It was 
reported that no definite symptoms of early schizophrenia 
were found, but emotional and social withdrawal, constant 
fear, a feeling of fear and discontent, and other 
psychological problems could be indications of a more severe 
psychiatric problem.  A borderline personality disorder was 
suggested.  

In her March 1972 discharge evaluation, the veteran 
specifically denied frequent trouble sleeping, depression or 
excessive worry, or loss of memory or amnesia.  Nervous 
trouble was, however, reported.  The examiner stated, in 
pertinent part, that this difficulty was of a minor nature, 
existed prior to service, and not an indication of a major 
past or present disease.  

In an August 1974 hospitalization for right lower quadrant 
pain, the veteran was diagnosed with a personality disorder.  
At this time, no reference was made to her active service.  
She was treated for complaints of right lower quadrant pain 
and discharged.  

The veteran served in the Army National Guard of Texas.  In a 
reenlistment evaluation in August 1974 she specifically 
denied frequent trouble sleeping, depression, excessive worry 
or nervous trouble of any sort.  Psychiatric evaluation in 
August 1974 was normal.  The veteran served on a brief period 
of active service from February 1975 to June 1975 to complete 
a 15-week still photograph course.  The veteran completed 
this course in June 1975.  

The veteran filed her initial claim for VA compensation in 
July 1975.  Significantly, at that time, the veteran made no 
reference to a psychiatric disability resulting from service.  

The veteran filed a claim seeking entitlement to service 
connection for a psychiatric disability in July 1982.  In an 
October 1982 VA physical evaluation, a psychiatric disability 
is not indicated.  It was noted that the veteran did get 
nervous.  In October 1982, she complained of insomnia, anger, 
and pain in the right abdomen.  Confusion was also noted.  

In April 1986 the RO obtained additional medical records.  A 
February to March 1986 VA hospitalization summary shows the 
veteran was admitted complaining of suicidal ideations.  It 
was noted that she was going through a stressful period after 
discharge from the Army.  

No reference to difficulties associated with the veteran's 
active service was noted.  A histrionic personality disorder 
and a borderline personality disorder were found.  It was 
indicated that she was first hospitalized in June 1982 and 
was diagnosed with being bipolar-manic.  She continued to 
have multiple nonspecific complaints of facial pain, 
abdominal pain, insomnia, diaphoresia, nausea, vomiting, and 
headaches which did not respond to therapy and of which an 
organic cause could not be identified.  No health care 
provider associated the veteran's condition with her active 
service. 

In August 1992 the veteran petitioned to reopen her 
previously denied claim of service connection for a nervous 
condition.  At her request, additional outpatient treatment 
records were obtained by the RO.  However, none of these 
outpatient treatment records associate her psychiatric 
disability with her active service.  

In her February 1994 substantive appeal the veteran noted 
that her diagnosis of bipolar disorder was well documented by 
VA medical facilities.  She requested a hearing.  However, in 
May 1994, this request for a hearing was canceled.  

Additional attempts were made by the RO to obtain additional 
medical records.  In June 1998 the RO contacted the veteran 
and noted the efforts it had made to obtain records cited by 
her in support of her claim.  Outpatient treatment records 
obtained in July 1998 note a previous mental health treatment 
history beginning in May 1982, years after the veteran's 
discharge from active service.  Significantly, none of these 
health care providers associated the veteran's disability 
with her active service.  

Additional medical records were obtained by the RO, including 
a statement by WD, M.D.  Dr. WD notes that he first began 
treating the veteran in June 1992.  She had been diagnosed 
with bipolar disorder, manic.  It was indicated that she had 
been treated at various clinics in the Dallas, Texas area.  
It was also noted that Dr. WD had not seen her since 
September 1992.  Dr. WD did not associate this condition with 
her active service. 

In August 1998 the RO contacted the Patterson Army Hospital 
in Fort Monmouth, New Jersey, in an attempt to obtain 
additional medical records.  Additional medical records were 
not received.  An additional attempt was made by the RO to 
obtain records from the United States Army in August 1998.  
In a September 1998 response, the National Personnel Records 
Center (NPRC) stated that efforts to locate additional 
treatment records from Fort Ord for the period from January 
1971 to March 1971 had been unsuccessful.  A Supplemental 
Statement of the Case was issued by the RO in September 1999.  

In September 1999 the veteran specifically indicated that she 
did not have any additional information at this time.  It was 
noted that she had seen a doctor in 1968 and would attempt to 
get these records and forward them to the RO.  Since this 
statement, no additional medical records have been received 
from the veteran. 

The veteran's representative prepared written argument in 
September 1999.  It was conceded that there was evidence that 
a psychiatric condition existed prior to service.  However, 
it was contended that this condition was aggravated during 
service.  The veteran's representative cited to the October 
1970 psychiatric evaluation (after the death of her 
grandmother) in support of her claim.  

In February 2000, the RO noted that the veteran's claims 
folder was being transferred to the Board so that it could 
reach a decision on her appeal.  She and her representative 
have submitted no additional medical evidence or argument.  

Criteria & Analysis

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If she has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where the determining 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence that the claim is 
plausible or possible is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91-93 
(1993).  

Where the determining issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  There 
must be competent evidence of current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  If she has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for the Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
38 U.S.C.A. § 5107(a) (West 1991); and 38 C.F.R. § 3.159(a) 
(1999).

A psychosis will be presumed to have been incurred during 
service if it is manifested to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  


A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  In this case, the veteran clearly noted difficulties 
with nervous trouble on her enlistment evaluation.  Further, 
as the October 1970 medical records clearly reveals, this 
condition clearly and unmistakably preexisted service.  
Accordingly, the presumption of sound condition, assuming 
that such a presumption exists in this case, has clearly been 
rebutted.

In this case, the record contains numerous reports addressing 
the veteran's psychiatric disability.  Based on these 
records, the veteran has been diagnosed with an acquired 
psychiatric disability.  Thus, with regard to this claim, she 
has satisfied the first element of a well-grounded claim.  

With respect to the second prong of the Caluza analysis, 
there is an indication of treatment for psychiatric symptoms 
in October 1970.  However, these medical records (the October 
1970 record from the Jackson County Family and Child Guidance 
Clinic and the Planned Parenthood Association, Inc., of 
Jackson County) clearly reveal a preservice psychiatric 
disability.  As noted above, on the enlistment evaluation the 
veteran specifically noted nervous trouble.  

Even in light of the October 1970 medical records, there is 
no evidence that would support the conclusion that the 
veteran suffered from a chronic psychiatric disability during 
her active service, including the period from February to 
June 1975.  No health care provider, including the clinical 
psychiatrist who performed her evaluation in October 1970, 
diagnosed the veteran with a psychiatric disability.  In this 
regard, the Board must note a distinction between treatment 
for psychiatric symptoms and a diagnosis of a psychiatric 
disorder.  





In any event, based on the October 1970 medical report, it is 
clear that the psychiatric symptoms cited within this report 
had nothing to do with the veteran's active service.  They 
instead note difficulties accepting the recent death of the 
veteran's grandmother and unresolved grief as well as guilt 
that she had been unable to take care of her or even see her 
prior to her death.  While it is noted that the veteran felt 
slighted, unappreciated, disregarded, and even watched or 
plotted against during her active service, there is no 
indication of a psychiatric disability developing during the 
veteran's active service. 

Even if it is assumed that the first and second prongs of the 
Caluza analysis are met, with respect to this third prong of 
the Caluza analysis, there is no competent evidence that the 
veteran has a psychiatric disability associated with a 
disease or injury incurred in or aggravated by her active 
service.  More importantly, there is also no medical evidence 
to support the conclusion that the veteran's preexisting 
psychiatric disability was aggravated by her active service.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  In this case, the veteran and her representative 
are not competent to diagnose herself with a psychiatric 
disability and then associate this condition with her active 
service.  They are also not competent to state that the 
veteran's current psychiatric disability was aggravated by 
her active service.  



The veteran's representative has contended that her 
psychiatric disability has been aggravated by active service.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  However, the representative has 
provided no medical evidence in support of this opinion.  In 
this regard, the Board has made an extensive review of the 
medical evidence of record.  No evidence of record supports 
this contention.  Consequently, it can not be the basis to 
well ground this claim.    

In August 1974, between periods of active duty service, the 
veteran was diagnosed with a personality disorder.  Service 
connection, however, may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  
Service connection may also not be awarded for a preexisting 
psychiatric disability that was not aggravated by the 
veteran's active service.  

In September 1999, the veteran specifically noted that she 
had no additional information to supply at that time.  
Nevertheless, she indicates that she saw a doctor in 1968 and 
would attempt to obtain treatment records pertaining to that 
visit and forward them to the Board.  In Robinette v. Brown, 
8 Vet. App. 69 (1995), the Court stated that if a claimant 
alleges the existence of medical evidence that, if true, 
would make the claim plausible, VA would be under a duty 
under 38 U.S.C.A. § 5107(a) (West 1991) to advise or to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, it must be noted that the veteran began her active 
service in August 1969.  Accordingly, medical evidence from 
1968 indicating a preexisting psychiatric disability would 
not support her claim and would, in fact, most likely provide 
additional evidence to deny her claim.  In any event, neither 
the Board nor the RO is on notice of the existence of any 
evidence that exists, which if true, would make the claim for 
service connection plausible.  

In this case, the veteran has supplied absolutely no medical 
evidence to support her conclusion that a psychiatric 
disability developed during her active service.  The October 
1970 medical records, rather than supporting her claim, 
support the conclusion that this psychiatric disability, if 
it existed during service, clearly and unmistakably existed 
prior to the veteran's entrance into active service.  
Accordingly, the claim must be denied.  

As the veteran's claim of entitlement to service connection 
for a chronic acquired psychiatric disorder, including 
bipolar disorder is not well grounded, the doctrine of 
reasonable doubt has no application to her claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder including a bipolar disorder, the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

